COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Jared Lloyd Shaklin

Appellate case number:   01-14-00922-CR

Trial court case number: 941654-A

Trial court:             337th District Court of Harris County

       The Court requests a response to the petition for writ of mandamus from the State of
Texas. The response, if any, is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually


Date: November 20, 2014